

116 SJ 48 ES: Providing for congressional disapproval of the proposed transfer to the United Arab Emirates certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 48IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed transfer to the United Arab Emirates certain defense articles and
 services.That the issuance of an export license with respect to the following proposed exports to the United Arab Emirates is prohibited:(1)The transfer of the following defense articles, including services and technical data, described in Executive Communication 1420 (EC–1420) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed transfer of defense articles, defense services, and technical data to support the export and integration of 60,000 FMU–152A/B Joint Programmable Bomb Fuze systems into the United Arab Emirates Armed Forces General Headquarters’ fleet of the following aircraft and associated weapons: F–16, Mirage 2000, AT–802 Air Tractor and S2R–600 Archangel.Passed the Senate June 20, 2019.Secretary